05/29/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 19-0590


                                       DA 19-0590
                                    _________________

APRIL ARMSTRONG, DAVID R. BARNHILL,
K. AMY PFEIFER, PEGGY PROBASCO, and
PATRICK QUINN,

            Petitioners and Appellees,

      v.
                                                                     ORDER
BOARD OF PERSONNEL APPEALS,
MONTANA DEPARTMENT OF
ADMINISTRATION, MONTANA
DEPARTMENT OF PUBLIC HEALTH AND
HUMAN SERVICES,

            Respondents and Appellants.
                               _________________

       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the Montana
Rules of Appellate Procedure.       After reviewing the Appellant’s opening brief filed
electronically on May 29, 2020, this Court has determined that the brief does not comply
with the below-referenced Rules and must be resubmitted.
       M. R. App. P. 11(6)(b)(iii) requires that briefs include “the title of the case from the
tribunal in which the case originated or from which an appeal is taken,” including the name,
venue, and judge in which the case originated or from which an appeal is taken. Appellant’s
brief does not include the name, venue, or presiding judge.
       M. R. App. P. 12(1)(i) provides that an appellant’s opening brief shall contain an
appendix that includes the relevant judgment, orders, findings of fact, conclusions of law,
jury instructions, rulings, or decisions from which the appeal is taken. Appellant did not
include the District Court order from which it appeals in the appendix. Pursuant to this
Court’s Temporary Electronic Filing Rules, the appellant also must file paper copies of
appendix documents required under Rule 12(1)(i). The Appendix also should include an
index so the Court doesn’t have to search for the relevant documents.
       IT IS THEREFORE ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing the
revisions necessary to comply with the specified Rule, and the appellant shall serve copies of
the revised brief on all parties of record;
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised appendix containing
the documents necessary to comply with the specified Rule and that the Appellant shall
attach the revised appendix to each of the 9 paper copies of the opening brief filed with the
Court; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained in
M. R. App. P. 13 shall run from the date of filing of the revised brief and appendix.
       The Clerk is directed to provide a true copy of this Order to counsel for the Appellant
and to all parties of record.




                                              2


                                                                                Electronically signed by:
                                                                                       Beth Baker
                                                                           Justice, Montana Supreme Court
                                                                                      May 29 2020